 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-0102 GEB CKD
12                       Respondent,
13            v.                                         ORDER
14    MATTHEW GENE BALLARD,
15                       Movant.
16

17          Movant is a federal prisoner proceeding through counsel on an amended motion to vacate,

18   set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 and a motion for discovery.

19   Respondent was ordered to file a response to the motions to vacate and for discovery, and the

20   response is currently due December 30, 2019. (ECF No. 85.) On December 3, 2019, movant

21   filed a request for a protective order to limit the scope of the implied waiver of the attorney-client

22   privilege and the dissemination and use of any materials or information obtained from former

23   defense counsel. (ECF No. 86.) Since it appeared from the motion that the parties disagreed as to

24   the scope of the waiver, respondent was ordered to respond to the request for protective order.

25   (ECF No. 87.) Respondent has now filed a motion for a revised briefing schedule (ECF No. 88),

26   which movant opposes in part (ECF No. 89).

27          In her motion for a revised briefing schedule, counsel for respondent requests that the

28   deadline to respond to the request for a protective order be extended to February 4, 2020, and that
                                                        1
 1   the response to the § 2255 motion be due ninety days after an order ruling on the request for a
 2   protective order. (ECF No. 88 at 2.) Counsel asserts that she believes it is necessary to resolve
 3   the motion for protective order prior to completing briefing on the § 2255 motion. (Id. at 3, ¶ 3.)
 4   She further claims that it is necessary to obtain information from former defense counsel in order
 5   to respond to both the § 2255 motion and the motion for protective order, and that additional time
 6   to respond to the motion for protective order is necessary because of former defense counsel’s
 7   unavailability and her own case constraints and accrued use or lose leave. (Id., ¶¶ 3-4.)
 8          Movant does not appear to oppose the proposed schedule as a general matter,1 but instead
 9   opposes respondent’s stated intention to interview and obtain documents from former defense
10   counsel in order to respond to the motion for a protective order. (ECF No. 89.) He argues that
11   this stated intention to interview former defense counsel and review his files ignores the purpose
12   of the motion for protective order. (Id.)
13          Respondent’s position regarding briefing on the § 2255 motion is well taken, and the
14   deadline to respond to the § 2255 motion will be vacated and a response will be due sixty days
15   after an order ruling on the motion for protective order. However, as movant points out, allowing
16   respondent’s counsel to interview former defense counsel and review his case files defeats the
17   point of the motion for protective order. Furthermore, it is unclear why respondent needs to
18   question former defense counsel or review his case files in order to respond to movant’s position
19   on the proper scope of the implied waiver of attorney-client privilege. Since it is unclear what
20   portion of the requested extension was based on former defense counsel’s unavailability and what
21   portion was due to respondent’s counsel’s other obligations, the court will grant a thirty-day
22   extension of the deadline to respond to the motion for protective order and movant may reply
23   within seven days of the filing of a response.2 Additionally, until the motion for protective order
24   has been ruled on, respondent shall refrain from obtaining and reviewing former defense
25   counsel’s case files in this matter and from discussing with former defense counsel his
26   1
        Counsel does note his unavailability during the month of February and requests an alternate
27   reply deadline. (ECF No. 89 at 4.)
     2
        The parties are free to request additional time, should they find it necessary, and should file
28   stipulated requests for extension when possible.
                                                          2
 1   representation of and attorney-client relationship with movant.
 2             Accordingly, IT IS HEREBY ORDERED that:
 3             1. Respondent’s motion for an amended briefing schedule is granted in part.
 4             2. Respondent shall file a response to the motion for protective order on or before
 5   January 17, 2020. Movant’s reply, if any, is due seven days after service of a response.
 6             3. Respondent’s December 30, 2019 deadline to respond to the § 2255 motion is vacated.
 7   A response shall be due within sixty days of the filing of an order ruling on the motion for
 8   protective order. Movant’s reply, if any, shall be due thirty days from the service of a response.
 9             4. Until the court rules on the motion for protective order, respondent shall refrain from
10   obtaining and reviewing former defense counsel’s case files in this matter and from discussing
11   with former defense counsel his representation of and attorney-client relationship with movant.
12   Dated: December 20, 2019
13

14

15

16   13:ball0102.eot

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
